Citation Nr: 0124002	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for VA death pension 
benefits.

2.  Entitlement to recognition as the veteran's surviving 
spouse for the purpose of eligibility for dependency and 
indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1953 to 
November 1955.  The appellant was married to the veteran at 
the time of his death in May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO), which denied service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 and 
VA death pension benefits.  

The Board notes that by March 1999 decision, the RO denied 
eligibility for dependents' educational assistance under 
38 U.S.C. chapter 35; however, a review of the record 
indicates that she did not express any desire to appeal that 
particular issue as the matter was not raised by the 
appellant in her April 1999 notice of disagreement.  
38 C.F.R. §§ 20.200, 20.201.  

In connection with this appeal, the appellant requested a 
personal hearing before a Member of the Board at the RO.  A 
hearing was scheduled for August 15, 2001.  The record 
indicates that on that date, pursuant to a conversation with 
her representative at the RO, she withdrew her hearing 
request.  See 38 C.F.R. § 20.704(e) (2001).  Accordingly, the 
Board will proceed with consideration of the appellant's 
claim based on the evidence of record, as she has requested.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1953, 
and that marriage lasted until his death in May 1964.

2.  Following his death, the appellant married another 
individual; that marriage was annulled in November 1967.

3.  In December 1968, she married, but the file does not 
contain a divorce decree or other document indicating a 
termination of that marriage.

4.  In August 1985, she again remarried; her most recent 
marriage ended in divorce in May 1997.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of eligibility for VA death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1311(e), 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.55(a), 
3.102, 3.215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and appellant were married in June 1953; that 
marriage ended with the veteran's death due to basilar 
meningitis in May 1964.  She subsequently remarried, but that 
marriage was annulled by judicial decree in November 1967.  

By written communication received in December 1968, she 
indicated that she had married another individual that month.  
The claims file is silent with respect to details concerning 
the outcome of that marriage.  

In August 1985, she again remarried.  That marriage ended in 
divorce in May 1997.  A copy of the divorce decree is 
contained in the record.  

In October 1998, she filed a VA Form 21-534, Application for 
DIC, Death Pension, and Accrued Benefits by a Surviving 
Spouse.  

By November 1998 letter, the RO asked that she provide a copy 
of the divorce decree terminating her marriage in 1997 and a 
copy of the legal document terminating her marriage in 1967.  
The RO also requested copies of certain service documents, 
service medical records, and records of other medical 
treatment.  She supplied only the divorce decree ending her 
last marriage in 1997 and a copy of the 1967 annulment order.  

In March 1999, the RO denied, among other things, service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C. § 1318.  Soon thereafter, she indicated in writing 
that, although she was denied DIC benefits, she desired 
pension benefits "based on need."  In March 1999, the RO 
informed her that she was not legally entitled to VA death 
pension benefits due to her subsisting marital status as of 
November 1, 1990.

Law and Regulations

Pertinent law and regulations provide that improved VA death 
pension is a need-based benefit payable to a veteran's 
surviving spouse because of the veteran's nonservice-
connected death.  38 U.S.C.A. § 1541(a) (West 1991); 38 
C.F.R. § 3.3(b)(4) (2001).  DIC is a payment made by VA to a 
surviving spouse, child or parent due to a service-connected 
death occurring after December 31, 1956.  38 U.S.C.A. § 
101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) (2001).  

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. §  3.1(j) (2001) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. §  3.55 (2001), has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50 (2001).

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  Those provisions also allowed 
for reinstatement of VA death benefits to a surviving spouse 
whose benefits had been terminated because the surviving 
spouse had been living with another person and holding 
himself or herself out openly to the public as that persons 
spouse, if that spouse ceased living with that other person 
and holding himself or herself out openly to the public as 
that person's spouse.  These provisions were amended by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8004, 104 Stat. 1388 (1990), to create a permanent bar 
to reinstatement of VA death benefits for those surviving 
spouses whose disqualifying relationship had been terminated 
and whose claim for reinstatement of benefits was not filed 
before November 1, 1990.  This statutory bar was later 
amended to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated by a divorce proceeding which had been initiated 
prior to November 1, 1990.  See Veterans Benefits Act of 
1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 
(1992).

In June 1998, the Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 
(1998) amended 38 U.S.C. § 1311, which governs the payment of 
DIC to a surviving spouse.  38 U.S.C.A. § 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion) and 
§ 1311(e)(2) provides that DIC is not barred if a surviving 
spouse ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse.  
Section 1311(e)(1) also provides that the act of living with 
another person and holding himself or herself out openly to 
the public as that person's spouse, shall not bar a surviving 
spouse's eligibility to DIC benefits, if that spouse ceases 
living with that other person and holding himself or herself 
out openly to the public as that person's spouse.  In effect, 
Pub. L. No. 105-178, § 8207 reinstates the pre-1990 rules for 
the reinstatement of eligibility for DIC benefits under 38 
U.S.C.A. § 1311, providing that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates.  See generally Cacatian v. West, 12 Vet. App. 373 
(1999) (explaining changes in law regarding restoration of 
eligibility for DIC benefits).

By its express terms, the amendment above applies only to 
restoration of eligibility for DIC.  See Pub. L. No. 105-178 
§ 8207, 112 Stat. 107, 495 (1998); see also VA General 
Counsel Prec. Op. No. 13-98 (Sept. 13, 1998) (holding that a 
surviving spouse who regains eligibility for DIC under 38 
U.S.C. § 1311(e), as added by section 8207 of Pub. L. No. 
105-178, § 8207, 112 Stat. 495 (1998), either on termination 
of remarriage by death, divorce, or annulment, or on the 
cessation of living with another person and holding himself 
or herself out openly to the public as that person's spouse, 
does not regain eligibility for medical care under VA 
Civilian Health and Medical Program, dependents' educational 
assistance, or loan guaranty benefits.  
Analysis

The record indicates that the appellant was married on and 
before November 1, 1990.  That marriage is not shown to have 
ended until May 1997.  As she was legally married on that 
date and not shown to have initiated divorce proceedings 
prior to November 1, 1990, she is not entitled to 
reinstatement of eligibility for VA death pension benefits as 
the surviving spouse of the veteran.  38 U.S.C.A. § 103; 
38 C.F.R. § 3.55.  The fact that she obtained a divorce in 
1997 is immaterial in this instance as she cannot regain 
recognition as the veteran's surviving spouse for improved 
pension purposes under the foregoing circumstances.  Id.  

Although 38 U.S.C.A. § 1131(e) does allow for the 
reinstatement of certain death benefits when a subsequent 
marriage of a deceased veteran's spouse terminates by death, 
divorce, or annulment or when such spouse ceases holding 
herself out openly to the public as another person's wife, 
this provision applies only to reinstatement of DIC benefits.  
Improved pension benefits are not included in the 
reinstatement provisions set forth in 38 U.S.C.A. § 1131(e).  

Based on the law, entitlement to restoration of eligibility 
for death pension benefits as the veteran's surviving spouse 
is not warranted.  As the law in this case, and not the 
facts, is dispositive of the issue, the appellant has failed 
to state a claim on which relief may be granted; as a matter 
of law, the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Concerning the issue of VA death pension benefits, the Board 
concludes that a remand to the RO for additional action under 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is not warranted as VA has already 
met its obligations to the appellant under that statute and 
the implementing regulatory changes (66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  The RO requested and received pertinent information 
regarding the appellant's marital history and prepared a 
comprehensive statement of the case.  The appellant was 
advised of all applicable law and regulations and of the type 
of evidence required to substantiate her claim.  Based on the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of her claim, the Board finds that its 
consideration of the merits of this appeal was entirely 
appropriate and not prejudicial to the appellant.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).  

The Board recognizes that information regarding the outcome 
of appellant's marriage from 1968 is not now available.  
However, such information is immaterial to the determination 
of eligibility for death pension benefits as the veteran's 
surviving spouse.  As she was married to someone on November 
1, 1990, she is not entitled to VA death pension benefits as 
the veteran's surviving spouse, and the status of her 1968 
marriage would not alter that outcome.  Thus, she is not 
prejudiced by the lack of such information, and the Board 
appropriately decided the matter.  Id. 


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purposes of eligibility for VA death 
pension benefits; entitlement to VA death pension benefits is 
denied.  

	(CONTINUED ON NEXT PAGE)

REMAND

The appellant remarried at least three times following the 
veteran's death in May 1964.  Her first marriage following 
his death was annulled in November 1967.  Later, she 
remarried in December 1968, and again in August 1985.  Her 
August 1985 marriage was terminated by divorce in May 1997; 
however, there is no information in the claims file regarding 
the history of her 1968 marriage.  Furthermore, there is 
little medical information concerning the veteran and 
additional medical evidence would facilitate a determination 
regarding entitlement to DIC benefits in the event that the 
appellant is found eligible for same. 

Pursuant to 38 U.S.C. § 5103A (West Supp. 2001) and 
implementing regulations (See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326)), VA must make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim.  This includes informing 
the appellant of all the evidence needed to support her 
claim.  Also, VA must assist claimants in obtaining 
government and private records, and a medical opinion when 
such an opinion is necessary to make a decision on a claim.  

The appellant may be entitled to DIC benefits as the 
veteran's surviving spouse.  See 38 U.S.C.A. § 1311(e)(2).  
However, in order to determine entitlement to restoration of 
eligibility for DIC benefits, more information is necessary 
regarding her 1968 marriage.  Finally, the medical records 
are scanty, and if eligibility for DIC benefits is found, 
further development will be necessary.

For the reasons stated above, the case is remanded for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA, 
particularly the new notification 
requirements and deveopment procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), and 
regulations implementing same, are fully 
satisfied. 

2.  The RO should contact the appellant 
and ask her to provide evidence to 
include a copy of any legal document 
terminating her 1968 marriage.  

3.  Next, if the appellant supplies 
adequate information with respect to the 
termination of her 1968 marriage and the 
RO determines that she is eligible for 
DIC benefits as a surviving spouse, the 
RO should ask the appellant to supply the 
dates and locations of all medical 
treatment sought by the veteran after 
service, particularly information that 
might link his death to service.  The RO 
should then make reasonable efforts to 
obtain the enumerated records.  

4.  After making reasonable efforts to 
obtain available medical records, the RO 
should determine whether a medical 
opinion is deemed necessary pursuant to 
38 U.S.C. § 5103A(d).  That is, does the 
evidentiary record show competent 
evidence of a disease or disability 
incurred in service that caused or 
substantially contributed to the 
veteran's death.  If so, the RO should 
seek such medical opinion.

5.  The RO should review the claims file 
to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested opinion is in compliance with 
the directives of this remand and, if it 
is not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should re-adjudicate 
the issue of entitlement to DIC benefits as the veteran's 
surviving spouse.  If the benefits sought on appeal remain 
denied the appellant and her representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The appellant has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

